Case 1:19-cv-06513-GBD Document 31 Filed 11/17/20 Page 1 of 1

8 ee

   

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

a ee ee x
MICHELLE FURY, :

Plaintiff,

ORDER
-against-
19 Civ. 6513 (GBD)

PRIVE BY LAURENT D, INC., d/b/a Prive Salon, et
al.,

Defendants.
er x

GEORGE B. DANIELS, United States District Judge:

The status conference is adjourned from November 18, 2020 to January 13, 2021 at 9:45
am,
Dated: New York, New York

November 17, 2020
SO ORDERED.

forty 6 Doral

—B. DANIELS
Tit ted cub District Judge

 

 
